EXAMINERS AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-25 are pending.  Claims 1-20 (18-19 and 21-25 having been previously withdrawn as being directed to unelected species) are examined as to all species. 


Rejections Withdrawn

Claim Rejections - 35 USC § 112
In light of the amendments to the claim the rejection of claims 16-17 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention is withdrawn.  


Claim Rejections - 35 USC § 103
In light of Applicants’ arguments and submissions the rejection of claims 1-2 under 35 U.S.C. 103 as being unpatentable over Prospectus/Technical Sheet for Glaucostat Josefa Valcarecel GLAUCOSTAT® 2% colirio as evidenced by US 4,906,467 in view of Romano. Brit. Jr. Ophthal. (1970) 54, 510 Double Blind cross-over comparison of aceclidine and pilocarpine in open-angle glaucoma and Mayama et al. 
.  


In light of Applicants’ arguments and submissions the rejection of claims 3-17 and 20 under 35 U.S.C. 103 as being unpatentable over Prospectus/Technical Sheet for Glaucostat Josefa Valcarecel GLAUCOSTAT® 2% colirio as evidenced by US 4,906,467 in view of Romano. Brit. Jr. Ophthal. (1970) 54, 510 Double Blind cross-over comparison of aceclidine and pilocarpine in open-angle glaucoma and Mayama et al. Myopia and Advanced-Stage Open Angle Glaucoma, © 2002 by American Academy of Ophthalmology, 109, pp 2072-2077, 2002 as applied to claims 1-2 above and further in view of Yu et al US 2005/0196370 (9/8/2005) is withdrawn.

Examiners Amendment
1.         An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R.  1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
2.         Authorization for this Examiner's Amendment was given by Jeremy Raincrow on March 4, 2022. 

3.         The claims are amended as follows:
18. (Canceled) 
Reasons for Allowance
In light of the amendments to the claim the rejection of claims 16-17 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention is withdrawn.  
Applicants arguments that a skilled artisan would not have a reasonable expectation of success in treating myopia based on the teachings in Romano because Romano teaches that aceclidine treats glaucoma by lowering IOP (intra ocular pressure) and the Mitchell article teaches that myopic patients do not have a significant rise in IOP (in other words myopia does not occur more often in glaucoma patients than in the general population) are found to be persuasive.  
Applicants arguments and the Affidavit of Dr. Marc Odrich are persuasive that aceclidine is capable of correcting myopia to an unexpected extent such that a legally blind person can be fully functional without the use of glasses or contacts.  Applicants’ assertion that nothing in the prior art teaches that aceclidine is capable of treating myopia is found to be persuasive.     

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Claims 1-17 and 19-25 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619